Citation Nr: 0833652	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-42 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for low 
back pain, status post spinal anesthesia, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an initial disability rating higher than 
10 percent for left knee strain. 

3.  Entitlement to an effective date earlier than September 
27, 2002 for the award of service connection for left knee 
strain.  

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to January 
1991.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board is aware that the veteran submitted additional 
evidence in July 2008, after the most recent supplemental 
statement of the case (SSOC) was issued in April 2008.  38 
C.F.R. § 20.1304(c) states that any "pertinent" evidence 
submitted by the veteran which is accepted by the Board must 
be referred to the agency of original jurisdiction for 
review, unless this procedural right is waived by the 
veteran.  No such waiver was received in this instance.  
However, upon review of the evidence, the Board finds that it 
is not pertinent to the issue addressed in this decision.  
The evidence consists of a "pain questionnaire" completed 
by the veteran in July 2008 wherein he attests to the pain he 
feels in his lower back and right leg as a result of a 1988 
car accident.  The Board notes that the questionnaire is not 
signed by a physician and does not contain any objective 
medical findings.  As such, the Board finds that the 
veteran's description of his low back problems is cumulative 
of statements already of record from the veteran concerning 
his low back complaints.  Therefore, the provisions of 38 
C.F.R. § 20.1304 are inapplicable and the low back issue need 
not be returned to the RO.

This decision addresses the issue of an increased rating for 
low back pain, status post spinal anesthesia (hereinafter, 
"low back disability").  The remaining issues are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by forward flexion to 78 degrees and a combined 
range of motion of 193 degrees; the disability is not 
productive of moderate limitation of motion, muscle spasm, 
guarding severe enough to result abnormal gait, or abnormal 
spinal contour; no neurological symptoms have been linked to 
this disability.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for low back 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5299-5295 (2002); DC 5237 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to an increased disability rating for low back 
pain, status post spinal anesthesia, currently evaluated as 
10 percent disabling.  

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).

In this case, the veteran was sent a VCAA notice in July 
2004, August 2004, and October 2007.  The letters informed 
him of the evidence necessary to substantiate the claim, the 
evidence VA would seek to provide, and the evidence he was 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004) (Pelegrini II).  [The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).]

The Board notes that although the veteran was not provided 
VCAA notice prior to the initial adjudication of this claim 
by rating decision in July 2003, the RO readjudicated the 
claim and sent the veteran a SSOC in April 2008, after the 
VCAA notice compliance actions.  See Pelegrini II; see too 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
there is no prejudice to him because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) requires VA 
notify the claimant that, in order to substantiate a claim: 
(1) claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect of that worsening 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that a May 2008 letter provided 
to the veteran satisfied the requirements of Vazquez-Flores.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records and reports of 
VA examinations.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

When determining the severity of a musculoskeletal disability 
such as the ones at issue, which are at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when her 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  The RO provided the veteran 
with the new regulatory criteria in the April 2008 SSOC.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
therefore evaluate his disability under both the former and 
current standards, keeping in mind the revised criteria may 
not be applied to any time period before the effective date 
of the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; 
VAOPGCPREC. 3-2000 (April 10, 2000); Green v. Brown, 10 Vet. 
App. 111, 117 (1997).

The veteran was initially granted a 10 percent disability 
rating in July 1991 for low back disability under DC 5299-
5295 (lumbosacral strain).  See 38 C.F.R. § 4.20; see also 38 
C.F.R. § 4.27 (A hyphenated code is used when a rating under 
one diagnostic code requires the use of an additional 
diagnostic code to identify the basis for the evaluation).  
Under the current criteria, the disability is evaluated under 
DC 5237 (lumbosacral strain).  

Under former DC 5295, lumbosacral strain is rated 10 percent 
disabling when there is characteristic pain on motion and 20 
percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295 (2002).

Under former DC 5292, for limitation of motion of the lumbar 
spine, a 10 percent evaluation requires slight limitation of 
motion, a 20 percent evaluation requires moderate limitation 
of motion, and a 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Under the revised criteria, effective September 26, 2003, a 
general rating formula for diseases and injuries of the spine 
will provide that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease the following ratings will 
apply.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

38 C.F.R. § 4.71a, DCs 5235-5243 (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Id. at Note (2); See also Plate V.

Analysis

The record reflects that in July 1991 service connection was 
granted for low back disability and an initial 10 percent 
rating was assigned. 

The veteran filed his claim for a higher rating in September 
2002.

(i.) The former schedular criteria

A May 2002 VA treatment record showed that the veteran 
complained of low back pain and a "vibrating sensation on 
the right thigh"; however, neurological evaluation revealed 
no focal neurologic deficits and negative straight leg 
raising test.  The diagnosis was chronic low back pain and 
questionable neuropathic pain and questionable vibrating 
sensation on the right thigh.  When the veteran was seen in 
February 2003, clinical evaluation of the spine revealed no 
paraspinal spasms and negative straight leg raising.  The 
diagnosis was chronic low back pain, stable on pain 
medications.  VA examination in December 2003 revealed that 
muscle spasm was absent.  Range of motion of the lumbar spine 
was:  forward flexion 90 degrees; extension 30 degrees; 
lateral flexion 30 degrees bilaterally; and rotation 45 
degrees bilaterally.  VA examination in November 2007 also 
found that muscle spasm was absent.  Range of motion of the 
lumbar spine was as follows: forward flexion to 78 degrees; 
extension to 15 degrees; right lateral flexion to 30 degrees; 
left lateral flexion to 20 degrees; and rotation to 25 
degrees bilaterally.  

Based on this medical evidence, a rating higher than 10 
percent is not warranted under the former DC 5295.  There was 
no spasm noted when the veteran was seen in February 2003 or 
during VA examinations in December 2003 and November 2007.  
Further, there was no evidence of loss of lateral spine 
motion as evidenced by essentially full range of motion - the 
2003 VA examination revealed full lateral flexion in both 
directions, while the 2007 examination noted full right 
lateral flexion and only a 10 degree loss of left lateral 
flexion.  As such, there is no evidence that would warrant a 
higher 20-percent rating under DC 5295.

The Board also finds that a higher 20-percent rating is not 
warranted under former DC 5292.  The 2003 VA examination 
showed that the veteran had full range of motion in all 
planes.  The subsequent November 2007 VA examination showed 
that he had full right lateral flexion, over 80 percent of 
normal forward flexion and rotation, and over 60 percent of 
normal left lateral flexion.  He had half of normal 
extension.  This extent of limitation of motion is simply not 
enough to be considered moderate under DC 5292.

The Board realizes a higher (i.e., 20 percent) rating is 
available under the former DC 5293 [for intervertebral disc 
syndrome (IVDS)].  But this diagnostic code requires evidence 
of primarily neurological symptoms.  And, here, the presence 
of such symptoms is not supported by the objective medical 
evidence of record.  For example, the May 2002 VA treatment 
record noted that neurological evaluation revealed no focal 
neurologic deficits.  More importantly, both the December 
2003 and November 2007 VA examiners specifically stated that 
the veteran did not have IVDS.  So absent any objectively 
confirmed neurological symptoms, rating the low back 
disability under the former DC 5293 would be inappropriate.

(ii) The current schedular criteria

As for the possibility of a higher rating under the new 
rating criteria for the spine, which became effective on 
September 26, 2003, forward flexion of the thoracolumbar 
spine is not shown to be 30 degrees or less.  As mentioned, 
the December 2003 and November 2007 VA examinations showed 
that forward flexion of the low back was 90 degrees (normal) 
and 78 degrees, respectively.  The examinations also showed 
that the combined range of motion of the lumbar spine was 
greater than 120 degrees - 270 degrees in December 2003 and 
193 degrees in November 2007.  Muscle spasm was absent on 
both VA examinations as well as on clinical evaluation in 
February 2003.  While the VA examinations noted that the 
veteran's gait was abnormal - it was slow with a limp - the 
record reflects that such was due to his service-connected 
right leg disability (status post right tibia/fibula fracture 
with pain and stiffness right ankle), not his low back 
disability.  See December 2003 VA examination ("Gait is 
abnormal; it is a limp, right leg.").  Finally, there was no 
evidence of abnormal spinal contour.  In fact, both VA 
examinations indicated that the veteran's posture is within 
normal limits.  

The current schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  But as already explained, no 
neurological symptomatology has been identified.  Because 
there is no medical evidence indicating the veteran has any 
neurological symptoms associated with his service-connected 
low back disability, a separate rating cannot be assigned for 
this.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (complained of symptoms must be shown by competent 
medical evidence to be part and parcel of service-connected 
disability).

Under these circumstances, no basis exists under the new 
criteria for the assignment of a rating higher than 10 
percent for low back disability under 38 C.F.R. § 4.71a, DCs 
5235-5243 (2007).

DeLuca considerations

The Board has considered, as well, whether a higher rating is 
warranted for the veteran's low back disability based on 
functional loss due to pain, weakness and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in 
DeLuca.  The clinical findings of record, however, do not 
reflect impairment that warrants a higher rating on this 
basis.  The December 2003 VA examiner stated that range of 
motion of the spine was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  The 
November 2007 VA examiner likewise stated that function of 
the spine was not additionally limited by fatigue, lack of 
endurance or incoordination.  While the examiner did feel 
that there was additional limitation due to pain and 
weakness, he indicated that the additional limitation was "0 
degrees."  Hence, although the Board has no reason to doubt 
that the veteran's low back disability causes some degree of 
pain, the Board is simply unable to identify any objective 
clinical findings that would warrant a higher rating under 38 
C.F.R. §§ 4.40 and 4.45.  See also 38 C.F.R. § 4.59.

At no time since the date of the veteran's increased rating 
claim has the veteran's disability met or nearly approximated 
the criteria for a rating in excess of 10 percent, and staged 
ratings are not for application.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

For these reasons and bases, the preponderance of the 
evidence is against the claim.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to a disability rating higher than 10 percent for 
low back pain, status post spinal anesthesia is denied.  




REMAND

Reasons for remand

Entitlement to an initial disability rating higher than 10 
percent for left knee strain. 

Entitlement to an effective date earlier than September 27, 
2002 for the award of service connection for left knee 
strain.  

Statement of the Case

In an April 2008 rating decision, the RO granted service 
connection for left knee strain and assigned a 10 percent 
rating, effective September 27, 2002.  In July 2008, the 
veteran's attorney filed a notice of disagreement (NOD) with 
the disability rating and effective date assigned.  

The filing of an NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  But, 
here, the RO has not yet issued a SOC concerning the service 
connection issue or given the veteran an opportunity to 
perfect an appeal to the Board on this additional issue by 
filing a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  See 38 C.F.R. § 20.200.  In Manlincon 
v. West, 12 Vet. App. 238 (1999), the Court held that in 
circumstances - as here, where an NOD has been filed, but an 
SOC has not been issued, the Board must remand (as opposed to 
refer) the claim to the RO for issuance of an SOC.

Entitlement to a TDIU.

As for the claim for a TDIU, as found by the RO, the veteran 
is currently ineligible for a TDIU on a schedular basis 
because none of his service-connected disabilities is rated 
40 percent or more and his combined disability rating is less 
than 70 percent.  See 38 C.F.R. § 4.16(a).  Given that one of 
the issues for consideration on remand will be whether the 
veteran is entitled to an increased rating for his left knee 
disability, and an increase in the disability rating for this 
disability could result in eligibility for a TDIU on a 
schedular basis, the Board finds that the claim for a TDIU is 
inextricably intertwined with the claim for increased rating 
for the veteran's left knee disability, and that the claims 
should be considered together.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (issues are "inextricably intertwined" when a decision 
on one issue would have a "significant impact" on a veteran's 
claim for the second issue).

Accordingly, the case is REMANDED for the following action:

Send the veteran an SOC pertaining to 
the issues of entitlement to an initial 
rating higher than 10 percent for left 
knee strain and entitlement to an 
earlier effective date for the award of 
service connection for left knee 
strain.  Advise him and his attorney of 
the time period in which to perfect an 
appeal to the Board concerning these 
additional claims.  If and only if a 
timely substantive appeal is filed 
should these issues be returned to the 
Board.  The claim of entitlement to a 
TDIU is held in abeyance and will be 
addressed on return of the claims 
folder to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


